Per Curiam:

This disciplinary proceeding is before us on a rule requiring the respondent, Arthur W. Holler, III, who was admitted to practice law by this court in 1962 and has since been engaged in such practice at Myrtle Beach, South Carolina, to show cause why a report of the Board of Commissioners on Grievances and Discipline, finding him guilty of misconduct as an attorney and recommending his indefinite suspension from the practice of law, should not be confirmed. No return to the rule was filed as required by Section-14 of the rule on disciplinary procedure. However, in response thereto, respondent appeared with counsel on the return date and tendered his resignation as a member of the South Carolina Bar. He also filed a petition praying that his resignation be accepted on such terms as the court might impose. In this petition he recited certain difficulties which he had encountered in the practice of law and otherwise, but stated that he did not dispute the findings or conclusions of the Board.
In this state of the record, it would serve no useful purpose for us to review the evidence, which fully supports the conclusion of the Board that respondent has been guilty of professional misconduct in failing to remit or account for some $1600.00 in trust funds, for which no restitution has been made, and warrants its recommendation that he be indefinitely suspended from the practice of law. We have concluded that respondent’s belated offer to resign should not be accepted, and that the recommendation of the Board should be adopted.
*564Accordingly, it is ordered that respondent be indefinitely suspended from the practice of law in this State and that he forthwith surrender to the Clerk of this court his certificate of admission to practice.